UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
ABDUL RAZAK ALI (ISN 685),              )
                                        )
              Petitioner,               )
                                        )
       v.                               )    Civil Action No. 09-745 (RCL)
                                        )
BARACK H. OBAMA, President              )
 of the United States, et al.,          )
                                        )
              Respondents.              )
____________________________________)

                                             ORDER

        Before the Court is respondents’ Motion [1270] for Extension of Time Nunc Pro Tunc

Regarding Compliance with the Court’s July 2, 2009 Order. The Court’s Order [1248] gave

respondents until July 16, 2009 to refile their Motion for Leave to Amend Factual Return with a

certification regrading exculpatory evidence. Respondents’ motion asks for until July 30, 2009

to file “a status report . . .regarding respondents’ proposed course of action.” The Court

interprets this as a request for an indefinite extension of time to comply with the Court’s Order.

        The Court will not grant such an indefinite extension. Respondents have provided

justification for an extension until July 30, 2009 to comply with the Court’s Order. Accordingly,

it is hereby

        ORDERED that respondents shall have until July 30, 2009 to refile their Motion for

Leave to Amend the Factual Return in accordance with the Court’s Order [1248] (July 2, 2009).

        SO ORDERED.



               Signed by Royce C. Lamberth, Chief Judge, on July 24, 2009.